Exhibit 10.4

INTELLECTUAL PROPERTY AGREEMENT

BY AND BETWEEN

PHILIP MORRIS INTERNATIONAL INC.

AND

PHILIP MORRIS USA INC.

DATED AS OF JANUARY 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

  DEFINITIONS    1

1.01

  General    1

1.02

  References to Time    6

ARTICLE II

  ALLOCATION OF INTELLECTUAL PROPERTY RIGHTS    6

2.01

  General Allocation    6

2.02

  Chrysalis Technologies    6

2.03

  Trade Secrets    6

ARTICLE III

  TRANSFER OF PATENTS, PATENT APPLICATIONS AND IDFS    7

3.01

  Patent Documents    7

3.02

  IDFs    7

ARTICLE IV

  COMPLETED INTERNALLY AND EXTERNALLY CONDUCTED PROJECTS    7

ARTICLE V

  INTERNALLY AND EXTERNALLY CONDUCTED PROJECTS IN PROGRESS    7

ARTICLE VI

  REQUESTS FOR ATI    8

6.01

  During the Transition Period    8

6.02

  After the Transition Period    8

6.03

  ATI Delivery    8

6.04

  Cooperation    8

ARTICLE VII

  INDEPENDENT INVENTIONS    9

7.01

  Presumption    9

7.02

  Patented Independent Inventions — Transition Period    9

7.03

  Patented Independent Inventions — Option Period    10

7.04

  Independent Inventions — Not Patented    12

7.05

  ATI    12

ARTICLE VIII

  CERTAIN ADDITIONAL COVENANTS    12

8.01

  General Obligations of the Parties    12

8.02

  Special Situations    12

8.03

  PMT    13

8.04

  Further Assurances    13

8.05

  Confidentiality    13

ARTICLE IX

  DISPUTE RESOLUTION    14

9.01

  Step Process    14

9.02

  PMT Negotiation    14

9.03

  Management Negotiation and Mediation    14

9.04

  Arbitration.    14

9.05

  Injunctive Relief    15

 

-i-



--------------------------------------------------------------------------------

9.06

  Remedies    15

9.07

  Expenses    15

ARTICLE X

  MISCELLANEOUS    15

10.01

  Complete Agreement    15

10.02

  Governing Law    15

10.03

  Notices    16

10.04

  Amendment and Modification    16

10.05

  Successors and Assigns; No Third-Party Beneficiaries    16

10.06

  Counterparts    16

10.07

  Interpretation    17

10.08

  Legal Enforceability    17

10.09

  Construction    17

EXHIBITS

 

Exhibit A-1    Ownership Rights Licensed to One Another Exhibit A-2    Chrysalis
Ownership Rights Licensed to Third Parties Exhibit B    Projects Jointly Funded
After Effective Date

 

-ii-



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT

THIS INTELLECTUAL PROPERTY AGREEMENT, dated as of January 1, 2008 (as amended
and supplemented pursuant to the terms hereof, this “Agreement”), is entered
into by and between Philip Morris International Inc., a Virginia corporation
(“PMI”), and Philip Morris USA Inc., a Virginia corporation (“PM USA” and,
together with PMI, the “Parties”).

WITNESSETH:

WHEREAS, Altria Group, Inc., a Virginia corporation (“Altria”), currently owns
all of the issued and outstanding shares of capital stock of PMI and PM USA; and

WHEREAS, Altria has announced that it is considering a pro-rata distribution of
all of the outstanding shares of capital stock of PMI owned by Altria on the
Distribution Date to the holders of shares of common stock of Altria (the
“Distribution”); and

WHEREAS, PM USA and the Affiliates of PMI have a long history of close
collaboration on their research and development work; and

WHEREAS, subsequent to 1987, PM USA and Affiliates of PMI have entered into a
series of Cost Sharing Agreements pursuant to which they have continued to
collaborate in extensive jointly funded research and development work and
created a significant body of Jointly Funded IP; and

WHEREAS, the R&D Agreement, which constitutes the most recent Cost Sharing
Agreement, is expiring in accordance with its terms on December 31, 2007; and

WHEREAS, the Parties intend to enter into this Agreement to set forth the
principal arrangements regarding Intellectual Property and related matters
effective as of the Effective Date; and

WHEREAS, the Parties previously created the PMT to prepare for the expiration of
the R&D Agreement and address related issues;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

1.01 General. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

AAA: American Arbitration Association.



--------------------------------------------------------------------------------

Affiliate: with respect to any specified Person, a Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person; provided, however, that for
purposes of this Agreement none of Altria, the Subsidiaries of Altria (other
than PMI and its Subsidiaries) and the officers and directors of Altria and of
such Altria Subsidiaries shall be deemed to be an Affiliate of PMI; and none of
PMI, the Subsidiaries of PMI and the officers and directors of PMI and its
Subsidiaries shall be deemed to be an Affiliate of PM USA.

Altria: as defined in the recitals to this Agreement.

Arbitration Act: the United States Arbitration Act, 9 U.S.C. ss.ss 1-16, as the
same may be amended from time to time.

ATI: any additional technological information related to Intellectual Property
that is inscribed on, or exists in, a tangible medium or that is stored in an
electronic or other medium and is retrievable, including (i) laboratory
notebooks, (ii) research plans, reports or analyses, (iii) databases or other
test results, (iv) scientific articles or other presentations or (v) samples.

Business Day: any day other than a Saturday, a Sunday or a day on which banking
institutions located in the Commonwealth of Virginia, or the State of New York
or the city of Lausanne, Switzerland are authorized or obligated by Law or
executive order to close.

Chrysalis Technologies: all Intellectual Property (i) transferred to Chrysalis
Technologies Incorporated, a Virginia corporation (“CTI”), by Affiliates of PMI
and by PM USA and its Affiliates as of April 2, 2000; (ii) created by CTI
between April 2, 2000 and January 1, 2005; or (iii) created by the Chrysalis
division of PM USA between January 1, 2005 and the Effective Date, in all
instances in the following Fields of Use: (a) aerosol generation, including but
not limited to, capillary aerosol generation and fuels and pharmaceutical and
medical device applications and (b) intermetallic alloys and processing.

Confidential Information: as defined in Section 8.05 hereof.

Cost Sharing Agreements: the R&D Agreement, together with all previous cost
sharing arrangements related to research and development in the Fields of Use
between PM USA and Affiliates of PMI.

Delivery Format: the format in which the Parties will deliver information to one
another pursuant to this Agreement, which format may be paper copy, computer
disks or other electronic media, as agreed by the PMT, except that the Delivery
Format of the information shall be at least as accessible as the format in which
such information is currently maintained by the Parties for their respective own
use.

Dispute: as defined in Section 9.01 hereof.

Distribution: as defined in the recitals to this Agreement.

Distribution Date: the date on which the Distribution becomes effective.

 

-2-



--------------------------------------------------------------------------------

Effective Date: January 1, 2008.

Fields of Use: use of Intellectual Property in the following fields:

 

  (i) tobacco and tobacco-related, including, but not limited to, smokeable and
smokeless tobacco products and tobacco growing, curing and blending;

 

  (ii) smoking and smoking-related, including, but not limited to, smoking
products, articles and devices;

 

  (iii) non-tobacco convenient oral sensorial products;

 

  (iv) distillation products;

 

  (v) all products and processes designed to reduce risk exposure caused by
tobacco;

 

  (vi) sensorial and flavor technologies and know-how used to manufacture or in
the manufacture of (i) through (v) above;

 

  (vii) aerosol generation, including, but not limited to, capillary aerosol
generation and fuels and pharmaceutical and medical device applications;

 

  (viii) intermetallic alloys;

 

  (ix) technology for diagnosis, treatment or mitigation of tobacco-related
disease(s) or condition(s);

 

  (x) smoke constituent exposure and risk assessment technologies, including,
but not limited to, smoke chemistry methods, biomarkers and clinical studies;

 

  (xi) brand protection and anti-counterfeiting technologies; and

 

  (xii) machinery, apparatus, processes, methodologies, know-how, direct
materials, components or packaging used to manufacture or in the manufacture of
(i) through (xi) above.

Filing Party: as defined in Section 7.02(a) hereof.

Governmental Authority: any federal, national, state, provincial, local,
foreign, international or other court, government, department, commission,
board, bureau or agency, authority (including any central bank or taxing
authority) or instrumentality (including any court, tribunal or grand jury).

IDF: invention disclosure forms.

 

-3-



--------------------------------------------------------------------------------

Independent Invention: an invention or other Intellectual Property made by or on
behalf of either Party or one of its respective Affiliates after the Effective
Date and not made by or on behalf of either Party or one of its respective
Affiliates in connection with a Project conducted jointly after the Effective
Date pursuant to Article V hereof.

Information Exchange Date: January 1, 2000, unless otherwise agreed by the PMT
before the Effective Date.

Intellectual Property: any and all intellectual property except rights relating
to trademarks and trade dress. Such Intellectual Property includes inventions,
works of authorship, other copyrighted works, trade secrets, developments,
know-how (including improvements made to any of the preceding), patents, patent
applications, related divisional, continuation, continuation-in-part patents and
patent applications, reissues, reexaminations, renewals, extensions,
substitutions, foreign counterparts, inventor’s certificates, utility models,
design patents, plant patents, certificates of plant variety protection, and the
right to claim priority to any of the preceding.

Jointly Funded IP: Intellectual Property that arose or arises out of the
research, development and developmental engineering activities conducted (i) by
PM USA prior to January 1, 1988; or (ii) by or on behalf of either Party or any
of their respective Affiliates (A) in accordance with the terms of such Cost
Sharing Agreements as were in effect between January 1, 1988 and the Effective
Date; or (B) pursuant to Article V hereof after the Effective Date, regardless
of whether such Intellectual Property was created directly by a Party or an
Affiliate of such Party or obtained through a grant of rights by a third party;
including, for the avoidance of doubt, the Chrysalis Technologies.

Law: any federal, national, state, provincial, local or foreign statute,
ordinance, regulation, code, license, permit, authorization, approval, consent,
common law, legal doctrine, order, judgment, decree, injunction or requirement
of any Governmental Authority or any order or award of any arbitrator, now or
hereafter in effect.

Negotiation Notice: as defined in Section 9.03 hereof.

Non-Severable: characterization of an Independent Invention that cannot be
exploited commercially without the use of Jointly Funded IP.

Notices: as defined in Section 10.03 hereof.

Notice Date: either (i) the later of the date 30 days after filing of a patent
application or upon receipt of a U.S. Patent Office foreign filing license with
respect to an Independent Invention or (ii) the date 30 days after the date of
commencement of test marketing of a new product in a Field of Use that includes,
is made by or uses an unpatented Independent Invention.

Option Period: the period commencing on the Effective Date and ending 10 years
after the later of (i) the Distribution Date or (ii) the Effective Date.

Parties: as defined in the preamble to this Agreement.

 

-4-



--------------------------------------------------------------------------------

Patent Documents: pending, allowed, abandoned and non-continued patent
applications and patents and assignments related thereto.

Person: an individual, a partnership, a joint venture, a corporation, a trust, a
limited liability company, an unincorporated organization, or a government or
any department or agency thereof.

PMI: as defined in the preamble to this Agreement.

PMT: Project Management Team, as further defined in Section 8.03 hereof, with
representatives from each of the Parties or their Affiliates, established prior
to the Effective Date.

PM USA: as defined in the preamble to the Agreement.

Projects: projects, research initiatives, technologies and research and
development support activities in which PMI and PM USA or their Affiliates have
collaborated under a Cost Sharing Agreement or will be collaborating under this
Agreement.

R&D Agreement: the Research and Development Agreement between Philip Morris
Products S.A., a wholly-owned Subsidiary of PMI, and PM USA (f/k/a Philip Morris
Incorporated), dated as of January 1, 2002, as extended by the Extension
Agreement, dated as of November 15, 2006.

Receiving Party: as defined in Section 7.03(b) hereof.

Representative: with respect to any Person, any of such Person’s directors,
officers, employees, agents, consultants, advisors, accountants, attorneys and
representatives.

Rules: as defined in Section 9.04 hereof.

Severable: characterization of an Independent Invention that can be exploited
commercially without Jointly Funded IP.

Subsidiary: with respect to any specified Person, any corporation or other legal
or other entity of which such Person controls or owns, directly or indirectly,
more than 50% of the stock or other equity interest entitled to vote on the
election of members to the board of directors or similar governing body.

Territory or Territories: with respect to PM USA, the U.S.; with respect to PMI,
outside the U.S.

Third-Party Offer: as defined in Section 7.03 hereof.

Third Party: a Person other than Altria or a Party hereto or a Subsidiary
thereof.

Transition Period: the period commencing on the Effective Date and ending two
years after the later of (i) the Distribution Date or (ii) the Effective Date.

 

-5-



--------------------------------------------------------------------------------

U.S.: the United States of America and its territories and possessions,
including the Commonwealth of Puerto Rico, Guam, the Virgin Islands, American
Samoa and the Northern Marianas.

Ultra Trade Secrets: as defined in Section 8.05 hereof.

1.02 References to Time. All references in this Agreement to times of the day
shall be to Richmond, Virginia time, except as otherwise specifically provided
herein.

ARTICLE II

ALLOCATION OF INTELLECTUAL PROPERTY RIGHTS

2.01 General Allocation. The Parties hereby acknowledge and confirm that in
accordance with the terms of (i) the Plan of Spinoff of the International
Business of Philip Morris Incorporated, dated November 4, 1987, and (ii) the
Cost-Sharing Agreements:

(a) PM USA owns all Intellectual Property rights to the Jointly Funded IP in the
U.S.; and

(b) Affiliates of PMI own all Intellectual Property rights to the Jointly Funded
IP outside the U.S.,

subject in the case of subparagraph (b) to the rights previously licensed to PM
USA and its Affiliates and described in Exhibit A-1 hereto.

2.02 Chrysalis Technologies. The Parties hereby acknowledge and confirm
specifically that:

(a) PM USA owns all Intellectual Property rights to the Chrysalis Technologies
in the U.S.; and

(b) Affiliates of PMI own all Intellectual Property rights to the Chrysalis
Technologies outside the U.S.,

subject in both instances to the rights previously licensed to Third Parties and
described in Exhibit A-2 hereto.

2.03 Trade Secrets. For the avoidance of doubt, ownership by a Party or its
Affiliates of Intellectual Property rights in a trade secret (including Ultra
Trade Secrets) that is Jointly Funded IP shall mean the sole right to use the
trade secret, including the right to make, use, sell or offer for sale products
in that Party’s respective Territory.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

TRANSFER OF PATENTS, PATENT APPLICATIONS AND IDFS

3.01 Patent Documents. Unless exchanged through the work of the PMT prior to the
Effective Date, no later than 60 days after the Effective Date, each Party
shall, or shall cause its Affiliates to, deliver to the other a copy in Delivery
Format of all of the Patent Documents identified and requested by the other
Party that it or any of its Affiliates owns that are dated before the Effective
Date.

3.02 IDFs. Unless exchanged through the work of the PMT prior to the Effective
Date, no later than 60 days after the Effective Date, each Party shall, or shall
cause its Affiliates to, deliver to the other a copy in Delivery Format of all
IDFs that it or any of its Affiliates owns that are dated before the Effective
Date but after the Information Exchange Date.

ARTICLE IV

COMPLETED INTERNALLY AND EXTERNALLY CONDUCTED PROJECTS

Unless earlier exchanged through the work of the PMT, no later than 60 days
after the Effective Date, each Party shall deliver to the other in Delivery
Format:

(a) lists and summaries of the Projects that were:

(i) jointly funded by the Parties or any of their respective Affiliates;

(ii) completed after the Information Exchange Date; and

(iii) completed before the Effective Date;

(b) a copy of any lists in the possession of a Party or any of their respective
Affiliates on the Effective Date of jointly funded Projects that were completed
prior to the Information Exchange Date, provided that neither Party shall be
obligated to create such lists if they did not exist as of August 1, 2007; and

(c) a list of formulas and ingredient lists and product specifications in the
possession of a Party as of the Effective Date.

ARTICLE V

INTERNALLY AND EXTERNALLY CONDUCTED PROJECTS IN PROGRESS

Exhibit B hereto lists all internally and externally conducted Projects in
progress as of the Effective Date that the Parties have agreed that the Parties
or their Affiliates will fund jointly after the Effective Date on the same basis
as joint funding has occurred under the R&D Agreement. All Intellectual Property
obtained or created in jointly funded Projects after the

 

-7-



--------------------------------------------------------------------------------

Effective Date shall constitute Jointly Funded IP and be subject to all
applicable provisions of this Agreement with regard to exchange of ATI,
ownership of Jointly Funded IP in the respective Territories and
confidentiality.

ARTICLE VI

REQUESTS FOR ATI

6.01 During the Transition Period.

(a) At any time during the Transition Period, either Party shall be entitled to
request ATI from the other Party or its Affiliates regarding:

(i) the Patent Documents or the IDFs delivered before the Effective Date or
pursuant to Article III of this Agreement;

(ii) any Project included on a list delivered pursuant to Article IV hereof;

(iii) any other Project completed prior to the Information Exchange Date; or

(iv) any of the formulas, ingredient lists or product specifications included on
a list delivered pursuant to Article IV hereof.

(b) At any time during the Transition Period, a Party that has elected not to
continue joint funding of a Project after the Effective Date shall be entitled
to request ATI regarding that Project obtained or created before the Effective
Date.

6.02 After the Transition Period. At any time after the Transition Period,
either Party shall be entitled to request ATI from the other Party or its
Affiliates with respect to the Patent Documents or the IDFs delivered before the
Effective Date or hereunder. Any request pursuant to this Section 6.02 shall
include the identification of the specific Patent Document or IDF with respect
to which ATI is requested.

6.03 ATI Delivery. The Party from which ATI is requested pursuant to this
Article VI shall, or shall cause its Affiliates to, deliver the requested ATI in
Delivery Format to the requesting Party promptly, and in any event no later than
30 days, after receipt of the request therefor.

6.04 Cooperation. The obligations set forth in this Article VI shall be subject
to the general provision on further cooperation and good faith dealing between
the Parties as to the Jointly Funded IP, as set forth in Section 8.01 hereof.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VII

INDEPENDENT INVENTIONS

7.01 Presumption. The Parties have reviewed the long historical experience with
the Cost Sharing Agreements, including:

(a) the time typically required to analyze research and development results and
conceive of an invention;

(b) the time that typically elapses between the conception of an invention, its
actual reduction to practice and the filing of a patent application for that
invention or the inclusion of that invention in a new product; and

(c) the expenditure by the Parties or their Affiliates of considerable resources
and millions of dollars in the course of their long-standing and close research
and development cooperation and collaboration.

Based on that review, in the judgment of those persons at both Parties (and
their Affiliates) who have worked most closely on the creation of the Jointly
Funded IP, the Parties have concluded that it is highly probable that any
Independent Invention in a Field of Use:

(i) for which a Party or an Affiliate of that Party files a patent application
during the Transition Period; or

(ii) that the Party or an Affiliate of that Party incorporates into a new
product during the Transition Period

will be Non-Severable and will substantially arise from the Jointly Funded IP.

7.02 Patented Independent Inventions — Transition Period.

(a) If, during the Transition Period, either Party or an Affiliate of a Party
(collectively, the “filing Party”) files, or a Third Party files on behalf of a
filing Party, a patent application on an Independent Invention that is within a
Field of Use, then the filing Party shall notify the other Party in writing no
later than the Notice Date. With respect to all Intellectual Property that is
included in such Independent Invention and is described or claimed in such
patent application:

(i) PM USA shall own all such Intellectual Property rights in the U.S.; and

(ii) PMI or an Affiliate of PMI shall own all such Intellectual Property rights
outside the U.S.,

unless the filing Party is able to demonstrate to the reasonable satisfaction of
the other Party that the Independent Invention is Severable or does not
substantially arise from the Jointly Funded IP. If the Parties are unable to
agree, they shall submit the matter for resolution under Article IX hereof.

 

-9-



--------------------------------------------------------------------------------

(b) If the Parties agree, or the mediator or the arbitrator pursuant to
Section 9.03 or 9.04 hereof determines, that the Independent Invention for which
a patent application is filed during the Transition Period either:

(i) is not within a Field of Use; or

(ii) does not substantially arise from the Jointly Funded IP;

then this Agreement shall not apply to such Independent Invention.

(c) If the Parties agree, or the mediator or the arbitrator pursuant to Section
9.03 or 9.04 hereof determines, that the Independent Invention for which a
patent application is filed during the Transition Period:

(i) is within a Field of Use; and

(ii) substantially arises from the Jointly Funded IP; but

(iii) is Severable;

then the terms of subparagraph (b) of Section 7.03 hereof shall apply.

7.03 Patented Independent Inventions — Option Period.

(a) If, during the Option Period but after the expiration of the Transition
Period, a filing Party, or a Third Party on behalf of a filing Party, files a
patent application on an Independent Invention that:

(i) is within a Field of Use; and

(ii) substantially arises from Jointly Funded IP;

then the filing Party shall notify the other Party in writing no later than the
Notice Date of the filing of such patent application and the terms of
subparagraph (b) of this Section 7.03 shall apply.

(b) After final agreement or determination pursuant to subparagraph (c) of
Section 7.02 hereof or receipt of notice pursuant to subparagraph (a) of this
Section 7.03, the receiving Party shall have 30 days to notify the filing Party
in writing as to whether the receiving Party elects to enter into negotiations
pursuant to which the receiving Party or its Affiliates (collectively, the
“receiving Party”) will obtain ownership or license rights in the receiving
Party’s Territory with respect to such Independent Invention. Such written
notice shall include a summary of the terms upon which the receiving Party
proposes to acquire such ownership or license rights for the Independent
Invention, including acquisition or license fees or royalties, length and
country or countries of ownership or license, exclusivity and covenants of use.

 

-10-



--------------------------------------------------------------------------------

(c) If the receiving Party elects to make an offer and enter into negotiations
pursuant to subparagraph (b) of this Section 7.03, then the Parties or their
respective Affiliates shall engage in good faith negotiations on an arm’s length
basis with respect to the terms of an agreement regarding the Independent
Invention. The Persons engaged in the negotiations may structure any such
agreement in any manner that they shall determine. If any legal deadlines occur
with respect to filing of corresponding patent applications on the Independent
Invention in the receiving Party’s Territory during such negotiations, then, if
the receiving Party so requests, the filing Party shall file such corresponding
patent applications at the sole expense of the receiving Party, subject to the
option rights set forth in subsection (d) of this Section 7.03.

(d) If:

(i) the receiving Party elects not to make an offer;

(ii) the receiving Party breaks off negotiations by written notice; or

(iii) no agreement is reached by the Parties within three months from the Notice
Date (unless extended by mutual agreement of the Parties);

then the filing Party shall retain sole and exclusive ownership of Intellectual
Property rights in the Independent Invention world-wide or may solicit offers
from one or more Third Parties regarding ownership or license of the Independent
Invention (each, a “Third-Party Offer”). Before accepting the Third-Party Offer,
the filing Party shall deliver to the receiving Party in writing a summary of
those terms of the Third-Party Offer that, the filing Party, considering all
aspects of the offers taken as a whole, and acting reasonably and in good faith,
believes improve upon the offer of the receiving Party; provided that if such
summary contains competitively sensitive information (e.g., marketing
information), the filing Party will deliver such information to an arbitrator
chosen in accordance with Section 9.04 hereof in anticipation of seeking
assistance in resolving the matter. The receiving Party shall have 30 days to
offer in writing to match or improve upon the disclosed terms of the Third-Party
Offer. If the filing Party, acting reasonably and in good faith, concludes that
the receiving Party’s offer matches or improves upon the Third-Party Offer, the
filing Party shall accept the receiving Party’s offer. If the filing Party,
acting reasonably and in good faith, concludes that the receiving Party’s offer
does not match or improve upon the Third-Party Offer, the filing Party shall so
inform the receiving Party in writing within 10 days of receipt of the filing
Party’s offer. If the receiving Party believes that the filing Party has not
acted reasonably and in good faith, the receiving Party shall so inform the
filing Party in writing within 10 days of receipt of the filing Party’s written
notice and the Parties shall submit the matter promptly for resolution with the
assistance of an arbitrator chosen in accordance with Section 9.04 hereof, which
assistance shall be restricted to a determination whether the filing Party has
acted reasonably and in good faith in concluding that the receiving Party’s
offer does not match or improve upon the Third-Party Offer. If the receiving
Party agrees with the filing Party’s conclusion that the receiving Party’s offer
does not match or improve upon the Third-Party Offer or if the matter is
resolved in accordance with Section 9.04 hereof in favor of the filing Party’s
conclusion, the filing Party shall be free to accept the Third-Party Offer.

 

-11-



--------------------------------------------------------------------------------

7.04 Independent Inventions — Not Patented. If at anytime during the Option
Period, either Party or an Affiliate of a Party begins test marketing of a new
product anywhere in its respective Territory that includes an unpatented
Independent Invention that is within a Field of Use, all of the terms of
Sections 7.01, 7.02 and 7.03 hereof shall apply to the unpatented Independent
Invention used in such product on the same basis as such terms apply to a patent
application filed within the Transition Period or Option Period, as appropriate.
For purposes of calculating deadlines pursuant to Sections, 7.01, 7.02 and 7.03
hereof, in conjunction with this Section 7.04, the date of commencement of such
test marketing shall have the same effect as the filing of a patent application.

7.05 ATI. Any grant of rights during the Transition Period shall include the
transfer of such ATI in Delivery Format as normally accompanies a patent
license. With respect to all other grants of rights under Section 7.02(c), 7.03
or 7.04 hereof in the Option Period, the Parties shall negotiate in good faith
as to what ATI will be transferred to the receiving Party or its Affiliates.

ARTICLE VIII

CERTAIN ADDITIONAL COVENANTS

8.01 General Obligations of the Parties. During the life of this Agreement, the
Parties shall, and shall cause their respective Affiliates to, cooperate
generally with each other in a reasonable manner and in good faith and in
compliance with applicable Law concerning the subject matter hereof, such as the
prosecution of patents relating to the Jointly Funded IP (including the
provision of witnesses and documents as may be required in connection with
patent prosecution or enforcement, with all reasonable expenses in connection
therewith to be reimbursed by the Party requesting assistance promptly upon
written request by the Party providing assistance). Among other things, the
Parties agree that the first patent for each invention shall be filed in the
country in which the invention was created. In addition, all equipment or
tangible materials that may be owned by one Party or its Affiliates and used by
the other Party or its Affiliates on the Effective Date shall be promptly
returned after the Effective Date upon the written request of the Party in
ownership at the sole expense of the requesting Party.

8.02 Special Situations.

(a) The Parties hereby grant, and shall cause their respective Affiliates to
grant, each other, or their Affiliates, perpetual, royalty-free licenses to the
Jointly Funded IP and the patented or unpatented Independent Inventions for
which ownership is allocated by Section 7.02 hereof for the limited purposes of:
(i) securing the production of equipment and materials (including tobacco) used
in the manufacture of products in the Fields of Use; and (ii) conducting
research, development or product assessment activities by or on behalf of a
Party or its Affiliates.

(b) The Parties will, or will cause their respective Affiliates to, negotiate
separate agreements for their respective Territories with Schweizer-Maudit with
regard to banded cigarette paper.

 

-12-



--------------------------------------------------------------------------------

8.03 PMT.

(a) Subsequent to the Effective Date, the PMT shall meet quarterly during the
life of this Agreement to initiate, review or terminate jointly funded Projects,
to consider Intellectual Property issues or to otherwise manage research and
development relations pursuant to this Agreement.

(b) The Parties will determine the size and membership of the PMT from time to
time as necessary and appropriate to fulfill the PMT’s purposes under this
Agreement; provided that each Party will have an equal number of representatives
on the PMT. Each Party will designate its own Representatives to serve on the
PMT. The PMT will act by unanimous decision.

8.04 Further Assurances. In addition to the actions specifically provided for in
this Agreement and unless otherwise expressly provided in this Agreement, each
of the Parties hereto shall use its commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable laws, regulations and
agreements to consummate and make effective the transactions contemplated by
this Agreement. The Parties recognize that issues may arise that the Parties did
not anticipate and plan for. In addressing those issues, the Parties agree to
act in good faith, on an arm’s length basis and with flexibility, subject to
their respective legal obligations.

8.05 Confidentiality.

(a) In performing their respective obligations under the Cost Sharing Agreements
and this Agreement, the Parties have exchanged, and will exchange, as part of
the Jointly Funded IP:

(i) trade secrets regarding product specifications, casings and flavorings,
formulas for blends or other trade secret information of a similarly high
proprietary nature (“Ultra Trade Secrets”); and

(ii) other trade secrets, know-how and confidential information (together with
Ultra Trade Secrets, the “Confidential Information”).

Each of PMI and PM USA shall hold, and shall use its best efforts to cause its
employees, Affiliates and Representatives to hold, in strict confidence all the
Ultra Trade Secrets and shall not release or disclose the Ultra Trade Secrets to
any other Person, except its Representatives who shall be bound by the
provisions of this Section 8.05; provided, however, that PMI and PM USA and
their respective employees, Affiliates and Representatives may disclose such
Ultra Trade Secrets:

(i) to vendors that must have access to the Ultra Trade Secrets for purposes of
providing services to a Party; provided that agreements are executed with such
vendors requiring them to maintain the Ultra Trade Secrets in strict confidence
and to use the Ultra Trade Secrets only for the purposes of providing the
contracted services; and

 

-13-



--------------------------------------------------------------------------------

(ii) if disclosure is, or is reasonably likely to be, required by Law or for
legal proceedings in any country; provided that the Party being required to make
the disclosure has used its best efforts to obtain undertakings from the
relevant Governmental Authority or in such legal proceedings that the Ultra
Trade Secrets will not be made public and, in the event the Party is unable to
obtain such an undertaking such Party delivers prompt written notice of the
proposed disclosure to the other Party.

(b) Each of PMI and PM USA and their respective Representatives shall exercise
the same care with regard to Confidential Information other than Ultra Trade
Secrets as it takes to preserve confidentiality for its own similar Confidential
Information.

ARTICLE IX

DISPUTE RESOLUTION

9.01 Step Process. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof (a “Dispute”), shall be resolved by a series of
three steps in the following sequence: (i) negotiation between members of the
PMT; (ii) negotiation between senior executives with the possibility of
mediation; and (iii) then binding arbitration. Each Party agrees on behalf of
itself and its respective Affiliates that the procedures set forth in this
Article IX shall be the exclusive means for resolution of any Dispute.

9.02 PMT Negotiation. The Parties agree that the PMT shall first attempt to
resolve any Dispute.

9.03 Management Negotiation and Mediation. In the event that the Dispute is not
settled by the PMT within 30 days from the time any Party first raises such
Dispute in writing to the PMT, then any Party may request in writing (a
“Negotiation Notice”) that the Parties attempt to resolve the Dispute by the
direct discussions and negotiations, including if either Party so elects,
negotiation among senior executives of PM USA and PMI. If all Parties to the
Dispute agree, the Parties may also attempt to settle the Dispute by a mediation
administered by the AAA under its Commercial Mediation Procedures. The Parties
agree that any applicable statute of limitations shall be tolled from the
submission of a Negotiation Notice until the conclusion of the dispute
resolution process outlined in this Article IX.

9.04 Arbitration.

(a) If a Dispute is not resolved within 30 days after the Negotiation Notice,
any Party shall have the right to commence arbitration. In that event, the
Dispute shall be resolved by final and binding arbitration administered by the
AAA in accordance with its International Arbitration Rules (the “Rules”). The
place of arbitration shall be New York, New York. Any Dispute concerning the
propriety of the commencement of the arbitration shall be finally settled by
such arbitration. Judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof or having jurisdiction over the
relevant party or its assets.

 

-14-



--------------------------------------------------------------------------------

(b) The number of arbitrators shall be one if the claims in such Dispute
aggregate less than $100 million, and three if the claims in such Dispute
aggregate $100 million or more. If the Parties are unable to agree on the amount
of the claims, there shall be three arbitrators.

(c) If one arbitrator is to be chosen, the Parties agree to seek to reach
agreement on the identity of the sole arbitrator within 30 days after the
initiation of arbitration. If the parties do not reach agreement on the sole
arbitrator within that time period, then the AAA shall appoint the sole
arbitrator.

(d) If three arbitrators are to be chosen, the claimant shall appoint an
arbitrator in its request for arbitration. The respondent shall appoint an
arbitrator within 20 days of the receipt of the request for arbitration. The two
arbitrators shall appoint a third arbitrator who shall serve as chair of the
tribunal, within 30 days after the appointment of the second arbitrator. If any
of the three arbitrators is not appointed within the time prescribed above, then
the AAA shall appoint that arbitrator.

9.05 Injunctive Relief. At any time during the resolution of a Dispute between
the parties, including the PMT negotiation, either Party has the right to apply
to any court of competent jurisdiction for interim relief, including
pre-arbitration attachments or injunctions, necessary to preserve the Parties’
rights or to maintain the Parties’ relative positions until such time as the
arbitration award is rendered or the Dispute is otherwise resolved.

9.06 Remedies. The arbitrator(s) shall have no authority or power to limit,
expand, alter, amend, modify, revoke or suspend any condition or provision of
this Agreement nor any right or power to award punitive or treble (or other
multiple) damages.

9.07 Expenses. Each Party shall bear its own expenses and attorneys’ fees in
pursuit and resolution of any Dispute. The Parties shall share equally the costs
and expenses (including the fees of any neutral mediator or arbitrator) of any
mediation or arbitration hereunder.

ARTICLE X

MISCELLANEOUS

10.01 Complete Agreement. This Agreement and the Exhibits hereto shall
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof and shall supersede all previous negotiations, commitments
and writings with respect to such subject matter provided, that Section 2.8.2(a)
of the R&D Agreement shall remain in full force and effect.

10.02 Governing Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the Commonwealth of Virginia, U.S.A.
(other than the laws regarding choice of laws and conflicts of laws) as to all
matters, including matters of validity, construction, effect, performance and
remedies; provided, however, that the Arbitration Act shall govern the matters
described in Section 9.04 hereof.

 

-15-



--------------------------------------------------------------------------------

10.03 Notices. All notices, requests, claims, demands and other communications
hereunder (collectively, “Notices”) shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
cable, telegram, facsimile, electronic mail or other standard form of
telecommunications (provided confirmation is delivered to the recipient the next
Business Day in the case of facsimile, electronic mail or other standard form of
telecommunications) or by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to PMI:       Philip Morris International Inc.       120 Park Avenue      
New York, New York 10017       c/o Corporate Secretary with a copy to:      
Philip Morris International Management SA       Avenue de Rhodanie 50       1001
Lausanne, Switzerland       c/o General Counsel If to PM USA:       Philip
Morris USA Inc.       6601 W. Broad Street       Richmond, Virginia 23261      
c/o Associate General Counsel, Business Counselling with a copy to:       Altria
Group, Inc.       120 Park Avenue       New York, New York 10017       c/o
Corporate Secretary

or to such other address as any Party hereto may have furnished to the other
Parties by a notice in writing in accordance with this Section 10.03.

10.04 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by both of the Parties hereto.

10.05 Successors and Assigns; No Third-Party Beneficiaries. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the Parties hereto and their successors and permitted assigns, but neither this
Agreement nor any of the rights, interests and obligations hereunder shall be
assigned by any Party hereto without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed). This
Agreement is solely for the benefit of the Parties hereto and their Subsidiaries
and Affiliates and is not intended to confer upon any other Persons any rights
or remedies hereunder.

10.06 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

-16



--------------------------------------------------------------------------------

10.07 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties hereto and shall not in any way affect the meaning or
interpretation of this Agreement.

10.08 Legal Enforceability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Each Party acknowledges
that money damages would be an inadequate remedy for any breach of the
provisions of this Agreement and agrees that the obligations of the Parties
hereunder shall be specifically enforceable.

10.09 Construction. Unless otherwise expressly stated, clauses beginning with
the term “including” or words of similar import set forth examples only and in
no way limit the generality of the matters thus exemplified.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PHILIP MORRIS INTERNATIONAL INC. By:  

/s/ Ann Marie Kaczorowski

Name:   Ann Marie Kaczorowski Title:   Vice President and Secretary PHILIP
MORRIS USA INC. By:  

/s/ John R. Nelson

Name:   John R. Nelson Title:   President, Operations and Technology

 

-18-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    Ownership Rights Licensed to One Another Exhibit A-2    Chrysalis
Ownership Rights Licensed to Third Parties Exhibit B    Projects Jointly Funded
After Effective Date



--------------------------------------------------------------------------------

EXHIBIT A-1

An affiliate of PMI has granted to PM USA and each of its Affiliates a
non-exclusive, royalty-free, paid-up license under the Jointly Funded IP solely
for the purpose of, or in connection with the sale, use or importation by the
U.S. military and its agents in or into PMI’s Territory of products that are
sold to the U.S. military by PM USA or any of its Affiliates, without PM USA or
any of its Affiliates having the right to sublicense hereunder. This license
shall extend to all further transferees of the U.S. military and its agents.

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

(1) Strategic Alliance Agreement by and between Discovery Laboratories, Inc.
(“Discovery”) and Philip Morris USA Inc., d/b/a Chrysalis Technologies
(“Chrysalis”)

(2) License and Assignment Agreement by and between TIAX LLC (“TIAX”) and
Chrysalis Technologies, a division of Philip Morris USA Inc. (“Chrysalis”)

(3) Development and License Agreement by and between Respironics, Inc. and
Philip Morris USA Inc., Chrysalis Technologies Division.

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

None

 

B-1